 Case 18-15642               Doc 35         Filed 02/03/19 Entered 02/03/19 23:34:04         Desc Imaged
                                            Certificate of Notice Page 1 of 5

                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   EASTERN DIVISION

     In Re:                                              §
                                                         §
     David C. Allen                                      §     Case No. 18-15642
                                                         §
                         Debtor                          §

                                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                                         APPLICATIONS FOR COMPENSATION
                                           AND DEADLINE TO OBJECT (NFR)

              Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that FRANK J.
     KOKOSZKA, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
     the trustee’s professionals have filed final fee applications, which are summarized in the attached
     Summary of Trustee's Final Report and Applications for Compensation.

             The complete Final Report and all applications for compensation are available for inspection at
     the Office of the Clerk, at the following address:
                                    219 S. Dearborn Street
                                    Chicago, IL 60604
              Any person wishing to object to any fee application that has not already been approved or
     to the Final Report, must file a written objection within 21 days from the mailing of this notice,
     serve a copy of the objections upon the trustee, any party whose application is being challenged
     and the United States Trustee. A hearing on the fee applications and any objection to the Final
     Report will be held at:
             11:00 AM on Friday March 1, 2019
             in Courtroom 240 of the Kane County Courthouse
            100 South Third Street, Geneva, Illinois

     If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
     dividends pursuant to FRBP 3009 without further order of the Court.

     Date Mailed: 01/30/2019                                 By: /s/ Frank J. Kokoszka
                                                                               Chapter 7 Trustee


     Frank J. Kokoszka, Trustee
     19 South LaSalle Street
     Ste 1201
     Chicago, IL 60603-1419
     312-443-9600
     trustee@k-jlaw.com




UST Form 101-7-NFR (10/1/2010) (Page: 1)
 Case 18-15642                     Doc 35          Filed 02/03/19 Entered 02/03/19 23:34:04                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 5


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


      In Re:                                                                  §
                                                                              §
      David C. Allen                                                          §         Case No. 18-15642
                                                                              §
                               Debtor                                         §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                     13,000.00
                     and approved disbursements of                                                                     $                             64.09
                                                             1
                     leaving a balance on hand of                                                                      $                     12,935.91


                   Claims of secured creditors will be paid as follows:


                                                                                   NONE


                   Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                      Interim Payment             Proposed
                              Reason/Applicant                             Total Requested            to Date                     Payment
       Trustee Fees: Frank J. Kokoszka                                    $            2,050.00 $                          0.00 $              2,050.00
       Trustee Expenses: Frank J. Kokoszka                                $                 40.44 $                        0.00 $                    40.44
                     Total to be paid for chapter 7 administrative expenses                                            $                       2,090.44
                     Remaining Balance                                                                                 $                     10,845.47


                   Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                                   NONE



____________________
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
 Case 18-15642               Doc 35        Filed 02/03/19 Entered 02/03/19 23:34:04            Desc Imaged
                                           Certificate of Notice Page 3 of 5
              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 61,847.08 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 17.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
     1                  Cruz Associates, Llc       $       61,847.08 $               0.00 $           10,845.47
                Total to be paid to timely general unsecured creditors                $               10,845.47
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-NFR (10/1/2010) (Page: 3)
 Case 18-15642               Doc 35        Filed 02/03/19 Entered 02/03/19 23:34:04          Desc Imaged
                                           Certificate of Notice Page 4 of 5

                                                             NONE


                                                 Prepared By: /s/ Frank J. Kokoszka
                                                                               Chapter 7 Trustee


     Frank J. Kokoszka, Trustee
     19 South LaSalle Street
     Ste 1201
     Chicago, IL 60603-1419
     312-443-9600
     trustee@k-jlaw.com



     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
          Case 18-15642            Doc 35       Filed 02/03/19 Entered 02/03/19 23:34:04                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-15642-JSB
David C. Allen                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgarcia1                     Page 1 of 1                          Date Rcvd: Feb 01, 2019
                                      Form ID: pdf006                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 03, 2019.
db             +David C. Allen,   25W115 Laredo Trail,   Bloomingdale, IL 60108-2410
26875189       +Cruz Associates, LLC,   934 Marisa Lane,   Olivenhain, CA 92024-6649

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 30, 2019 at the address(es) listed below:
              Frank J Kokoszka   trustee@k-jlaw.com, fkokoszka@ecf.epiqsystems.com
              Frank J Kokoszka   on behalf of Trustee Frank J Kokoszka trustee@k-jlaw.com,
               fkokoszka@ecf.epiqsystems.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Robert R Benjamin   on behalf of Debtor 1 David C. Allen rrbenjamin@gct.law,
               mperez@gct.law;myproductionss@gmail.com;tstephenson@gct.law;aleon@gct.law;r61390@notify.bestcase.
               com
                                                                                            TOTAL: 4
